



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Geddes, 2014 ONCA 838

DATE: 20141126

DOCKET: C59343

Weiler, Simmons and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Geddes

Appellant

John Geddes, acting in person

Russell Silverstein, appearing as duty counsel

Jennifer Mannen, for the respondent

Heard: November 3, 2014

On appeal from the sentence imposed on March 6, 2014 by
    Justice John B. McMahon of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

Mr. Geddes appeals his sentence on the basis that he should have
    received enhanced credit for pre-sentence custody on the basis of 1.5:1. On
    November 3, 2014, the panel heard Mr. Geddes appeal and directed the Crown to
    obtain the transcript of an in court discussion regarding the appellants
    credit for pre-sentence custody.

[2]

The additional transcript reveals that counsels joint submissions of 20
    months credit for 17.5 months of pre-sentence custody made at the time of
    sentencing took into consideration the appellants jail conditions but not his
    lost eligibility for early release.

[3]

In
R. v. Summers,
[2014] S.C.J. No. 26, the Court held that the
    loss of early release alone will generally be a sufficient basis on which to
    award enhanced credit of 1.5:1. As a result, the Crown now concedes that the
    appellants entire period of pre-sentence custody amounting to 537 days should
    be credited at the rate of 1.5:1 and that the appellant should receive 806 days
    credit for pre-sentence custody as requested.

[4]

Accordingly, leave to appeal sentence is granted, the appeal as to
    sentence is allowed and Mr. Geddes is granted credit for 806 days pre-sentence
    custody instead of 20 months credit. The balance of the sentence remains in
    full force and effect.

K.M. Weiler J.A.

Janet Simmons J.A.

E.E. Gillese J.A.


